DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opening of the sliding closure".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said final locked position" in line 26.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (U.S. Patent No. 3,972,443) in view of Seiders et al. (U.S. Application Publication No. 2017/0121073) and Haas (U.S. Patent No. 11,089,906).
Albert discloses a tumbler (Fig. 1) comprising: a tumbler double wall body (10) having a top region and a bottom region, a tumbler interior and a tumbler exterior periphery, the tumbler exterior periphery extending from said top region to said bottom region, said tumbler side periphery generally planer from said top region to said bottom region; said tumbler body having a tumbler top defining an opening in communication with the tumbler interior, a tumbler bottom and a tumbler sidewall for defining a liquid reservoir; at least one thread (22) disposed within said tumbler interior; a lid (26) for enclosing said tumbler interior; and said lid having at least one thread (24) for matingly engaging said at least one thread disposed within said tumbler interior for interlocking said lid with said tumbler body maintaining said lid in a fixed position and wherein said lid may be removed from said tumbler body by rotational movement, said lid including an opening (38) for the dispensing of fluid from said liquid reservoir; a sliding enclosure (40) carried by said lid, said sliding enclosure operable to seal the interior of said tumbler or to slide open providing for a channel to dispense liquid from the interior, the lid rotatable to a final locked position where the lid cannot be rotated any further (Fig. 1), wherein the sliding closure is consistently positioned at a set orientation with respect to the sides of the tumbler (Fig. 2), wherein the final locked position is repeatable (due to the threads) and can be used as a reference point for positioning a design on the tumbler (both an intended use and a  product by process limitation).
Albert fails to teach wherein the body is stainless steel, a design carried by said body, and a non-slip bottom pad made from a non-slip material having a planar bottom surface carried by the bottom of said tumbler within and adapted to be removed for cleaning, wherein said non-slip bottom pad is carried within the profile of said tumbler, and wherein said tumbler bottom includes a bottom outer rim and an offset internal central boss integrally formed within said tumbler bottom defining a non-slip bottom pad channel, said non-slip bottom pad being frictionally received within said non-slip bottom pad channel.
Seiders teaches that it is known in the art to manufacture tumblers out of stainless steel (par. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tumbler out of stainless steel in order to adjust the cost of the tumbler and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Haas teaches that it is known in the art to manufacture a tumbler with a design (Fig. 6A), and a non-slip bottom pad (70) made from a non-slip material (col. 4, lines 6-22)  having a planar bottom surface carried by the bottom of said tumbler within, wherein said non-slip bottom pad is carried within the profile of said tumbler, and wherein said tumbler bottom includes a bottom outer rim and an offset internal central boss integrally formed within said tumbler bottom defining a non-slip bottom pad channel, said non-slip bottom pad being frictionally received within said non-slip bottom pad channel (Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tumbler with a pad, as taught by Haas, in order to help stabilize the tumbler. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the pad to be removable, so that parts could be replaced and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tumbler with a design, in order to change the appearance of the tumbler. 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert, Seiders and Haas and further in view of Pinelli et al. (U.S. Patent No. 11,077,995).
Albert fails to teach wherein the lid is manufacture out of shatter proof material.
Pinelli teaches that it is known in the art to use shatterproof material when manufacturing tumblers (Other Publications).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have manufactured the lid out of plastic, as taught by Pinelli, in order to adjust the cost of the tumbler and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the lid of Albert would not be placed in the same final locked position, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The modified structure would have a design and a position in which the lid could no longer rotate on the tumbler. It would be up to a user to decide what orientation to place the lid on the tumbler and they could consistently do this the same way based on the design shown on the modified tumbler of Albert.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733